DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1 and 5 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Moyer (U.S. Patent No. 5,794,773).
Regarding Claim 1, Moyer discloses a container apparatus 10 (Figure 1) comprising: a housing comprising a first housing section 12 (Figure 1) releasably attached to a second housing section 14 (figure 1), and defining an interior area therein (Figure 4); and a cushioning member 28 (Figure 3) positioned within the interior area of the housing, the cushioning member adapted to contain an item and provide a barrier between the item and the housing that absorbs force from an impact to the housing (Figure 3; column 4, line 35-37).
Regarding Claim 5, Moyer discloses the housing has a substantially rectangular prism shape (Figure 1).
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 5, 9-13, 19 and 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Becklin (U.S. Pub. No. 20060254946) in view of Moyer (U.S. Patent No. 5,794,773).
Regarding Claim 1, Becklin discloses a container apparatus comprising: a housing comprising a first housing section (Figure 1 below) releasably attached to a second housing section (Figure 1 below), and defining an interior area therein (figure 1).  Becklin does not disclose a cushioning member positioned within the interior area of the housing, the cushioning member adapted to contain an item and provide a barrier between the item and the housing that absorbs force from an impact to the housing.  However, Moyer teaches a cushioning member 28 (Figure 3) positioned within the interior area of the housing, the cushioning member adapted to contain an item and provide a barrier between the item and the housing that absorbs force from an impact to the housing (figure 4).  Therefore, it would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to modify Becklin to include a cushioning member, as taught by Moyer, in order to prevent damage of the item within the container due to shifting.

    PNG
    media_image1.png
    758
    820
    media_image1.png
    Greyscale

Regarding Claim 5, Becklin discloses the housing has a substantially rectangular prism shape (Figure 1).
Regarding Claim 9, Becklin discloses the housing has a substantially rectangular prism shape (Figure 1), and the first housing section and the second housing section each comprise a rectangular face panel (Figure 1) and a rectangular sidewall extending outwardly from the face panel (Figure 1), the sidewall comprising first and second 0325/4US Page 16opposed sides and third and fourth opposed sides (Figure 1), the first housing section 
Regarding Claim 10, Becklin discloses the face panel of each of the first housing section and the second housing section include a plurality of knobs 112 (Figure 2) extending outwardly therefrom and a plurality of recesses formed therein to facilitate stacking of the container apparatus with a like container apparatus (Figure 8).
Regarding Claim 11, Becklin discloses the second housing section further comprises a first tab member positioned on the first side of the second housing (portion that latch 102 hooks to) and a second tab member positioned on the second side of the second housing section (portion that the latch 102 hooks to), and the first housing section further comprises a first locking member 102 (Figure 1) positioned on the first side of the first housing section to receive and releasably engage the first tab member of the second housing section, and a second locking member 102 (Figure 1) 0325/4US Page 17positioned on the second side of the first housing section to receive and releasably engage the first tab member of the second housing section.
Regarding Claim 12, Becklin discloses the first side and the second side of each of the first housing section and the second housing section include indented sections (Figure 1), and each of the first and second tab members and each of the first and second locking members are positioned in one of the indented sections (Figure 1).
Regarding Claim 13, Becklin discloses a container apparatus kit comprising first and second container apparatuses (Figure 1), wherein each apparatus comprises: a housing comprising a first housing section (Figure 1) releasably attached to a second housing section (Figure 1) and defining an interior area therein (Figure 1); the first housing section and the second housing section each comprising a substantially rectangular face panel (Figure 1) and a substantially rectangular sidewall extending outwardly from the face panel (Figure 1), the face panel of the first housing section defining a top of the housing and the face panel of the second housing section defining a bottom of the housing (figure 1), wherein the face panel of the first housing section and the face panel of the second housing section each have a plurality of knobs 112 (Figure 2) extending outwardly therefrom and a plurality of recesses formed therein (figure 8) such that when the first container apparatus is positioned on the top of the second container apparatus the plurality of knobs 0325/4US Page 18extending outwardly from top of the second container apparatus are received in the plurality of recesses formed in the bottom of the first container apparatus and the plurality of knobs extending outwardly from the bottom of the first container apparatus are received in the plurality of recesses formed in the top of the second container apparatus, whereby the first container apparatus is frictionally engaged with the second container apparatus (paragraph 33).  Becklin does not disclose a cushioning member positioned within the interior area of the 
Regarding Claim 19, Becklin discloses the housing has a substantially rectangular prism shape (Figure 1), and the first housing section and the second housing section each comprise a rectangular face panel (figure 1 above) and a rectangular sidewall extending outwardly from the face panel (Figure 1 above), the sidewall comprising first and second opposed sides and third and fourth opposed sides (Figure 1 above), the first housing section comprising a first tab member positioned on the first side of the first housing section and extending outwardly therefrom (hook portion of the latch 102, figure 1) and a second tab member positioned on the second side of the first housing section and extending outwardly therefrom (hook portion of the latch 102, figure 1), and the second housing section comprising a first locking member positioned on the first side of the second housing section to receive and releasably engage the first tab member of the first housing section 102 (Figure 1), and a second locking member positioned on the second side of the second housing section to receive and releasably engage the second tab member of the first housing section 102 (Figure 
Regarding Claim 20, Becklin discloses the second housing section further comprises a first tab member positioned on the first side of the second housing (hook portion of the latch 102, figure 1) and a second tab member positioned on the second side of the second housing section (hook portion of the latch 102, figure 1), and the first housing section further comprises a first locking member positioned on the first side of the first housing section to receive and releasably engage the first tab member of the second housing section 102 (Figure 1), and a second locking member positioned on the second side of the first housing section to receive and releasably engage the first tab member of the second housing section 102 (figure 1).
Claim 2 is/are rejected under 35 U.S.C. 103 as being unpatentable over Becklin (U.S. Pub. No. 20060254946) in view of Moyer (U.S. Patent No. 5,794,773) and Steg (U.S. Pub. No. 20100140282).
Regarding Claim 2, Becklin and Moyer teaches all the limitations substantially as claimed except for the housing is comprised of propylene plastic.  However, Steg teaches propylene plastic (Paragraph 57).  Therefore, it would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to modify Becklin and Moyer to include propylene plastic, as taught by Steg, in order to be elastic and easily molded.
Claim 3 is/are rejected under 35 U.S.C. 103 as being unpatentable over Becklin (U.S. Pub. No. 20060254946) in view of Moyer (U.S. Patent No. 5,794,773) and Hill et al. (U.S. Pub. No. 20080135554).
Regarding Claim 3, Becklin and Moyer teaches all the limitations substantially as claimed except for the cushioning member is comprised of polyethylene foam.  However, Hill et al. teaches polyethylene foam (paragraph 26).  Therefore, it would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to modify Becklin and Moyer to include polyethylene foam, as taught by Steg, in order to have good thermal insulating properties as well as having strong cushioning properties.
Claim 16 is/are rejected under 35 U.S.C. 103 as being unpatentable over Becklin (U.S. Pub. No. 20060254946) in view of Moyer (U.S. Patent No. 5,794,773), Steg (U.S. Pub. No. 20100140282) and Hill et al. (U.S. Pub. No. 20080135554).
Regarding Claim 16, Becklin and Moyer teach all the limitations substantially as claimed except for the housing of each of the first and second container apparatuses is comprised of propylene plastic, and the cushioning member of each of the first and second container apparatuses is comprised of polyethylene foam.  However, Steg teaches propylene plastic (Paragraph 57) and Hill et al. teaches polyethylene foam (paragraph 26).  Therefore, it would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to modify Becklin and Moyer to include propylene plastic and polyethylene foam, as taught by Steg and Hill et al., in order to be elastic and easily molded and to have good thermal insulating properties as well as having strong cushioning properties.
Claims 14 and 15 is/are rejected under 35 U.S.C. 103 as being unpatentable over Becklin (U.S. Pub. No. 20060254946) in view of Moyer (U.S. Patent No. 5,794,773) and Lane, Jr. (U.S. Patent No. 4,082,208).
Regarding Claim 14 and 15, Becklin discloses an indented section formed in the first and second housing sections of each of the first and second container apparatuses (figure 1; portion where the latches 102 are).  Becklin and Moyer do not disclose a fastening member for positioning within the indented section of the first container apparatus and the indented section of the second container apparatus when the first container apparatus is positioned on top of the second container apparatus. the fastening member comprises a strap having a first and a second surface opposed to the first surface, wherein a plurality of hook fasteners are positioned on the first surface and a plurality of loop fasteners adapted for complementary engagement with the plurality of hook fasteners are positioned on the second surface.  However, Lane, Jr. teaches a fastening member 14 (Figure 1) for positioning within the indented section of the first container apparatus and the indented section of the second container apparatus when the first container apparatus is positioned on top of the second container apparatus. the fastening member comprises a strap (Figure 1) having a first and a second surface opposed to the first surface, wherein a plurality of hook fasteners are positioned on the first surface and a plurality of loop fasteners adapted for complementary engagement with the plurality of hook fasteners are positioned on the second surface (Column 4, lines 20-33).  Therefore, it would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to modify Becklin and Moyer to include a fastening member, as taught by Lane, Jr., in order to hold multiple containers together.
Claims 6, 7, 17 and 18 is/are rejected under 35 U.S.C. 103 as being unpatentable over Becklin (U.S. Pub. No. 20060254946) in view of Moyer (U.S. Patent No. 5,794,773) and Jackson (U.S. Patent No. 5,215,208).
Regarding Claim 6, Moyer discloses the cushioning member comprises a body section having a substantially rectangular prism shape 28 (Figure 3).  Becklin and Moyer do not disclose a substantially cylindrical cavity formed therein.  However, Jackson teaches a substantially cylindrical cavity formed therein 28 (Figure 3A).  Therefore, it would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to modify Becklin and Moyer to include a substantially cylindrical cavity, as taught by Jackson, in order to tightly form about cylindrical items to prevent unwanted movement.
Regarding Claim 7, Becklin and Moyer teach all the limitations substantially as claimed except for the item comprises a bottle and the substantially cylindrical cavity of the body section of the cushioning member receives the bottle therein, and the cushioning member further comprises a top section removably positioned within the substantially cylindrical cavity of the body section, the top section having a substantially cylindrical shape and defining a substantially cylindrical cavity for receiving at least a portion of a neck of the bottle therein.  However, Jackson teaches the item comprises a bottle (Column 1, lines 30-35) and the substantially cylindrical cavity of the body section of the cushioning member 28 (Figure 3A) receives the bottle therein, and the cushioning member further comprises a top section 48 (Figure 3B) removably positioned within the substantially cylindrical cavity of the body section (Figure 4), the top section having a substantially cylindrical shape (Figure 3B) and defining a substantially cylindrical cavity 
Regarding Claim 17, Becklin and Moyer the housing of each of the first and second container apparatuses has a substantially rectangular prism shape (Becklin figure 1) the cushioning member of each of the first and second container apparatuses comprises a body section having a substantially rectangular prism shape (Moyer, 28 figure 4).  Becklin and Moyer teach all the limitations substantially as claimed except for the item comprises at least one selected from the group consisting of a bottle and a can, and a substantially cylindrical cavity formed therein and a top section removably positioned within the substantially cylindrical cavity of the body section, the top section having a substantially cylindrical shape and defining a substantially cylindrical cavity for receiving at least a portion of a bottle neck therein.  However, Jackson teaches the item comprises at least one selected from the group consisting of a bottle and a can (Column 1, lines 30-35) and a substantially cylindrical cavity 28 (figure 3A) formed therein and a top section removably positioned within the substantially cylindrical cavity of the body section 42b (figure 3B), the top section having a substantially cylindrical shape 48 (figure 3B) and defining a substantially cylindrical cavity for receiving at least a portion of a bottle neck therein (Figure 4).  Therefore, it would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to modify 
Regarding Claim 18, Becklin and Moyer teach all the limitations substantially as claimed except for a first cylindrical member defining a cylindrical cavity for receiving the first can therein and a second cylindrical member defining a cylindrical cavity for receiving the second can therein, the first and second cylindrical members comprising a shock absorbing material and sized such that the first and second cylindrical members can be positioned within the substantially cylindrical cavity of the body section of the cushioning member of each of the first and second container apparatuses.  However, Jackson teaches a first cylindrical member defining a cylindrical cavity 28 (Figure 3A) for receiving the first can therein and a second cylindrical member defining a cylindrical cavity 28 (Figure 3A) for receiving the second can therein, the first and second cylindrical members comprising a shock absorbing material and sized such that the first and second cylindrical members can be positioned within the substantially cylindrical cavity of the body section of the cushioning member of each of the first and second container apparatuses (when combined with Moyer cushioning material; Column 4, lines 35-37).  Therefore, it would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to modify Becklin and Moyer to include a substantially cylindrical cavity, as taught by Jackson, in order to tightly form about cylindrical items to prevent unwanted movement.
Claims 4 and 8 is/are rejected under 35 U.S.C. 103 as being unpatentable over Becklin (U.S. Pub. No. 20060254946) in view of Moyer (U.S. Patent No. 5,794,773), Jackson (U.S. Patent No. 5,215,208) and Atkinson (U.S. Patent No. 4,295,345).
Regarding Claims 4 and 8, Becklin and Moyer teach all the limitations substantially as claimed except for the item comprises first and second cans, and the cushioning member further comprises a first cylindrical member defining a cylindrical cavity for receiving the first can therein and a second cylindrical member defining a cylindrical cavity for receiving the second can therein, the first and second cylindrical members positioned within the substantially cylindrical cavity of the body section.  However, Atkinson teaches first and second cans 19 (figure 1) and Jackson teaches a first cylindrical member defining a cylindrical cavity 28 (Figure 3A) for receiving the first can therein and a second cylindrical member defining a cylindrical cavity 28 (Figure 3A) for receiving the second can therein, the first and second cylindrical members positioned within the substantially cylindrical cavity of the body section (Figure 1; Col. 4, Line 41-45).  Therefore, it would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to modify Becklin and Moyer to include a substantially cylindrical cavity and first and second cans, as taught by Atkinson and Jackson, in order to tightly form about the cans to prevent unwanted movement.
Applicant is duly reminded that a complete response must satisfy the requirements of 37 C.F. R. 1.111, including: “The reply must present arguments pointing out the specific distinctions believed to render the claims, including any newly presented claims, patentable over any applied references.   A general allegation that the claims “define a patentable invention” without specifically pointing out how the language of the claims patentably distinguishes them from the references does not comply with the requirements of this section.  Moreover, “The prompt development of a clear Issue 
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ELIZABETH J VOLZ whose telephone number is (571)270-5430.  The examiner can normally be reached on Monday-Friday 11am-7pm est.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, GREG PICKETT can be reached on (571)272-4560.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). 

/ELIZABETH J VOLZ/Examiner, Art Unit 3733